Citation Nr: 1003566	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-19 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at Cary Medical Center on October 13, 2007.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to April 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 determination by the Department 
of Veterans Affairs (VA) Medical & Regional Office Center 
(M&ROC) in Augusta, Maine.  


FINDINGS OF FACT

1.  VA payment or reimbursement of the costs of the private 
medical care provided on October 13, 2007, was not authorized 
prior to the Veteran's undergoing that treatment; nor did the 
Veteran request such authorization within 72 hours of 
admission.

2.  At the time of the October 13, 2007 treatment in 
question, the Veteran was in receipt of a 70 percent 
disability rating for his service-connected major depression, 
a 40 percent disability rating for his service-connected low 
back muscle strain, and a 20 percent disability rating for 
his service-connected cervical muscle strain.  

3.  The condition for which the Veteran received care was not 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to the Veteran's life or 
health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided at Cary Medical Center on October 13, 2007, 
have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement for medical services 
provided at Cary Medical Center on October 13, 2007.  
Specifically, the Veteran argues that he thought that his 
right ankle sprain diagnosed on October 13, 2007 was an 
emergency and notes that he had broken a leg in the past so 
when he fell and hurt his right foot he truly thought that it 
was broken.  

Relevant History

The evidence of record indicates that the Veteran is in 
receipt of a 70 percent disability rating for his service-
connected major depression, a 40 percent disability rating 
for his service-connected low back muscle strain, and a 20 
percent disability rating for his service-connected cervical 
muscle strain.

The duplicate Combined Health Record (CHR) shows that the 
Veteran presented to the Cary Medical Center Emergency Room 
on October 13, 2007 complaining of a twisting injury to the 
right foot which occurred earlier that morning while he was 
walking on uneven ground.  The Veteran stated that he fell to 
his knees.  He denied knee or hip pain and denied any 
previous injury to the right foot or ankle.  He had 
hydrocodone at home which he used for the pain.  Physical 
examination revealed that the Veteran walked with a cane and 
was able to weightbear on both lower extremities.  The hips 
and knees showed full painless range of motion.  The right 
ankle showed pain with range of motion.  There was no 
swelling noted.  The Veteran was tender to palpation along 
the medial malleolar aspect.  Pedal pulses were normal and 
symmetric.  The Veteran had full range of motion of the toes 
and there were no sensory deficits.  X-ray examination was 
negative for a fracture and the assessment was right ankle 
sprain.  The Veteran was instructed to continue home 
medications, including hydrocodone and an air cast was 
applied.  The Veteran was to wear this for comfort and 
support.  He was also instructed to rest and elevate his foot 
and to follow up with his primary care provider the following 
week.  

The Veteran submitted a copy of the bill for his October 13, 
2007 Emergency Room visit for reimbursement to the VA in 
November 2007 and in November 2007 correspondence the M&ROC 
denied the Veteran's claim for reimbursement finding that the 
Veteran's October 13, 2007 Emergency Room visit was not a 
medical emergency.  

In an April 2008 notice of disagreement the Veteran's 
representative indicated that the Veteran is service-
connected for a low back muscle strain and often experiences 
pain in his back that will cause him to lose sensation in his 
legs.  The Veteran indicated that when he fell that he was 
unable to get back up and go to the house due to pain and 
instability of the ankle.  He called his son on his cell 
phone and was transported to Cary Medical Center.  The 
Veteran's representative indicated that VA services at the VA 
Clinic in Caribou, Maine were not available and that the 
Veteran could not sustain a one-way trip of 300 miles to get 
to the VA Medical Center in Togus, Maine.  

In April 2008 a VA Medical Administrative Specialist 
requested a second opinion from a VA physician regarding 
whether or not the Veteran's claim was emergent and/or 
whether services were available at VA facilities.  A hand-
written note from a VA physician dated in May 2008 notes that 
the Veteran's condition on October 13, 2007 was non-emergent.  
The VA physician also indicated that he/she was in agreement 
with the denial and that although the trip for the Veteran 
would have been quite far, the Veteran could have traveled 
the distance without the trip being unsafe.

The M&ROC continued the denial for reimbursement in a May 
2008 statement of the case and in a June 2008 substantive 
appeal the Veteran argued that he thought that his right 
ankle sprain was an emergency.  He indicated that he had 
broken a leg in the past so when he fell and hurt his right 
foot he truly thought that it was broken.  The Veteran 
indicated that October 13, 2007 was a Saturday and that the 
closest VA Clinic in Caribou, Maine was only open Monday 
through Friday.  The Veteran also indicated that it was a six 
hour drive (one way) to the nearest VA Medical Center in 
Togus, Maine.  


Legal Criteria

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-Department facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility. 38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. 38 C.F.R. § 17.54.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120 (quoted below), VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) For veterans with service connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) For an adjudicated 
service-connected disability; (2) For nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service- connected disability; (3) For any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability (does 
not apply outside of the States, Territories, and possessions 
of the United States, the District of Columbia, and the 
Commonwealth of Puerto Rico); (4) For any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. Ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 C.F.R. § 17.120.  

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177.  The provisions of the Act became effective as of 
May 29, 2000. To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);


(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.


(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008).  
Specifically, the change of interest is that the word 
"shall" in the first sentence, replaced the word "may."  
This made the payment or reimbursement by VA of treatment 
non-discretionary, if the veteran satisfied the requirements 
for such payment.  That is, under the version of §§ 1725 and 
1728 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.  While the 
provisions became effective when the law was signed on 
October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes. Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility. 38 U.S.C.A. § 
1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
(i) such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no such facility agreed to accept 
such transfer; and (II) the non-VA facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a VA facility 
or other Federal facility.

Analysis

As a preliminary matter in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the veteran 
received in a private facility.  See Smith v. Derwinski, 2 
Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a); 38 C.F.R. § 
17.54. This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).

The Veteran does not contend that authorization was requested 
prior to receiving the services at issue, and there is no 
evidence of record suggesting that any such authorization was 
given.  In the case of an emergency that existed at the time 
of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  The Veteran 
asserts that his treatment was emergent; however, he did not 
make an application to VA within 72 hours after the hour of 
admission on October 13, 2007.  Based on the foregoing, the 
Board finds that the medical services received on October 13, 
2007 were not authorized. 

With regard to the exceptions for prior authorization 
contained in 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725, the 
Board finds that the Veteran's treatment on October 13, 2007 
was not for a medical emergency.  The evidence shows that the 
Veteran complained of twisting injury to the right foot which 
occurred earlier that morning while he was walking on uneven 
ground.  The ultimate diagnosis was right ankle sprain The 
Veteran was examined, told to continue his home medications 
and instructed to follow up with his primary care provider 
the following week.  There is no medical showing that the 
health of the Veteran was in serious jeopardy, or that the 
integrity of any bodily part was in jeopardy.  The October 
2007 treatment records were reviewed by a VA physician in May 
2008 and that physician characterized the Veteran's October 
13, 2007 treatment as non-emergent and opined that the 
Veteran could have traveled to the nearest VA medical center 
without being unsafe.    

The Veteran had access to a VA facility, but argued that he 
could not travel to the closest available VA facility.  The 
VA medical opinion indicated otherwise.  Thus, a VA facility 
was available.  

The Board need not determine whether the changes to U.S.C.A. 
§§ 1725 and 1728 as revised effective October 10, 2008 are to 
be given retroactive effect.  Whether the version effective 
prior to or since October 10, 2008 is applied, the result is 
the same; as the appeal must be denied because not all of the 
conditions for reimbursement have been met; the treatment in 
question was not emergent.

While the Board is sympathetic toward the Veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  In the absence of 
evidence to establish that the Veteran meets the criteria for 
payment or reimbursement of medical services provided at Cary 
Medical Center on October 13, 2007, either on the basis of 
eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 
1725, payment or reimbursement of those services is not 
warranted.    

Notice and Assistance

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate 
rights in November 2007 and provided with a the statement of 
the case in May 2008 that informed him of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision.  All pertinent 
evidence regarding the reported non-VA medical treatment in 
has been obtained and associated with the claims file.

The Board notes that there is no VA Form 646 in the claims 
file but a recent VA Form 8 shows that the claims file was 
sent to Maine Veterans' Services but that the representative 
failed to complete the requested VA Form 646.  

Based upon the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.


ORDER

Payment or reimbursement for medical services provided at 
Cary Medical Center on October 13, 2007 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


